Citation Nr: 0922661	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, inclusive of but not limited to cellulitis and 
peripheral neuropathy, including due to exposure to 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September and October 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, denying the Veteran's 
claim for service connection for a skin condition and 
foot disorder.

In October 2006, in support of his claims, the Veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge of the Board.

During the hearing, the Veteran reiterated that he was 
requesting service connection for a bilateral foot disorder, 
not a unilateral condition - meaning a disorder affecting 
both feet, not just one, and not limited to cellulitis.  The 
RO's September and October 2004 decisions that he had 
appealed had denied his claim for cellulitis, specifically, 
and only in regards to his left foot.  But in his notice of 
disagreement (NOD) and again in his substantive appeal (VA 
Form 9), he had noted, instead, that he had problems with 
both feet.  So in June 2006 the RO had readjudicated his 
claim and issued another rating decision, albeit also denying 
service connection for cellulitis in his right foot.

So when subsequently remanding this case to the RO in August 
2007, via the Appeals Management Center (AMC) for further 
development and consideration, the Board indicated the claim 
on appeal was for a bilateral versus unilateral 
foot disorder, and not limited to cellulitis since, for 
example, the Veteran had also alleged that he had peripheral 
neuropathy.  Prior to remanding this claim in August 2007, 
the Board denied his other claim for service connection for a 
skin condition, which he also was alleging to have been the 
result of exposure to herbicides.  So only the claim for a 
bilateral foot disorder remains.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so 
it is presumed he was exposed to herbicides (specifically, 
the dioxin in Agent Orange) while there.  

2.  A VA medical opinion rather recently obtained in August 
2008, on remand, indicates that it is at least as likely as 
not the Veteran's bilateral foot disorder, specifically his 
neuropathy, is the result of his presumed exposure to Agent 
Orange in Vietnam.  In discussing the medical rationale of 
this opinion, the VA examiner explained, among other things, 
that the Veteran has no other factors that predispose him for 
neuropathy.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral lower extremity peripheral neuropathy was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate his claim and explain 
what evidence VA is obligated to obtain or to assist him in 
obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

These requirements apply to all five elements of a claim - 
including the downstream disability rating and effective date 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  And to the extent possible, this notice should be 
provided prior to initially adjudicating the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  If, however, there was no notice prior to 
the initial adjudication of the claim or the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the Veteran's claim for 
service connection for a bilateral foot disorder, there is no 
need to discuss whether there has been compliance with the 
notice-and-duty-to-assist provisions of the VCAA because even 
were the Board to assume, for the sake of argument, there has 
not been, this is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102; Shinseki v. Sanders, 556 U. S. ___ (2009).

II.  Entitlement to Service Connection for a Bilateral Foot 
Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of this presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
medical evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  Here, the Veteran's VA treatment records provide a 
diagnosis of and document his treatment for bilateral lower 
extremity peripheral neuropathy.  See, e.g., his July 2008 VA 
treatment records.  So there is no disputing he has this 
claimed condition.  Consequently, the determinative issue is 
whether this condition is somehow attributable to his 
military service - including, in particular, to any exposure 
to Agent Orange or other herbicide.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts he is entitled to 
presumptive service connection for his bilateral lower 
extremity peripheral neuropathy because he served in Vietnam 
during the Vietnam era and, therefore, is presumed to have 
been exposed to Agent Orange while there.  See, e.g., his 
representative's May 2009 statement.

The Veteran's military personnel records document his service 
in Vietnam from March 1966 to March 1967 - which was during 
the Vietnam era.  See 38 C.F.R. § 3.2(f).  And so, it is 
presumed he was exposed to Agent Orange while there.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

That, however, notwithstanding, the Veteran must have a 
specific type of peripheral neuropathy - namely, acute 
and/or subacute, to be entitled to presumptive service 
connection.  According to VA regulation, the term 
"acute and subacute peripheral neuropathy" means "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  
Furthermore, for this presumption to apply, his peripheral 
neuropathy must have become manifest to a degree of 
10 percent or more within a year after the last date he was 
exposed to an herbicide agent during his military service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Board's August 2007 remand of this claim was, in part, to 
have the Veteran undergo a VA Compensation and Pension 
Examination (C&P Exam) to obtain a medical opinion indicating 
the likelihood (very likely, as likely as not, unlikely) 
the peripheral neuropathy affecting his feet is at least 
partly the result of his presumed exposure to toxic 
herbicides (the dioxin in Agent Orange in particular) while 
in Vietnam or, instead, more likely the result of other 
factors unrelated to his service in the military.  To 
facilitate making this important determination, the Board 
directed the designated VA examiner to review the file for 
the Veteran's pertinent medical and other history, including 
a March 2005 statement from Dr. W indicating the Veteran's 
peripheral neuropathy "may be" (i.e., was "possibly") 
related to his presumed exposure to herbicides in Vietnam.  
As well, the Board asked for clarification, both from the 
designated VA examiner as well as from Dr. W, as to whether 
the Veteran has the specific type of peripheral neuropathy - 
acute or subacute, required for presumptive service 
connection.  See, too, however, Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (indicating that, even if 
the Veteran does not have one of the specific conditions on 
the list for presumptive service connection, he may still 
establish his entitlement to service connection with proof of 
actual direct causation).  See, too, McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (indicating this principle set forth in 
Combee, which instead concerned exposure to radiation, is 
equally applicable in a case, as here, involving Agent Orange 
exposure to establish direct causation).

The Veteran had this requested VA C&P Exam (neurological) in 
August 2008.  And after reviewing the file and examining the 
Veteran, the VA C&P examiner indicated the Veteran's 
peripheral neuropathy is "chronic in nature, subacute to 
chronic, more chronic, that is greater than six months."  
Arguably, the examiner's use of the word "subacute" 
suggests the Veteran's peripheral neuropathy is of the type 
entitled to presumptive service connection - albeit of a 
duration that is more towards chronic, than acute or 
subacute, meaning it does not appear to be transient and have 
resolved within two years of the date of onset as required by 
38 C.F.R. § 3.309(e), Note 2.  Also, even if his peripheral 
neuropathy is subacute, the record must still establish that 
his peripheral neuropathy became manifest to a degree of 
10 percent or more within a year after the last date he was 
exposed to an herbicide agent during his military service.  
38 C.F.R. § 3.307(a)(6)(ii).  

Because the associated peripheral neuropathy of the lower 
extremities is an unlisted condition, it has been evaluated 
by analogy under the criteria for incomplete or complete 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 
8520.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic 
Code 8510.  According to DC 8520, a 10 percent evaluation may 
be assigned for mild incomplete paralysis of the 
sciatic nerve.



The medical evidence of record does not establish that the 
Veteran's peripheral neuropathy manifested to a degree 
warranting a 10 percent rating within the required one year 
after the last date on which he was exposed to an herbicide 
agent in Vietnam, as required by 38 C.F.R. § 3.307(a)(6)(ii).  
Instead, as mentioned, he served in Vietnam from March 8, 
1966 to March 8, 1967, so the last possible date on which he 
could have been exposed to Agent Orange would have been March 
8, 1967, i.e., that last day he was in Vietnam.  As provided 
by the regulation, acute and subacute peripheral neuropathy 
would therefore have to have manifested to a degree of at 
least 10 percent by March 8, 1968, i.e., 1 year later.  Here, 
though, in the absence of any evidence of acute or subacute 
peripheral neuropathy during service, or during the one-year 
period after the date of his last exposure to Agent Orange in 
Vietnam, the presumptive service connection provisions for a 
disease associated with exposure to Agent Orange do not 
apply.

Further concerning this, although the Veteran asserted on his 
April 2004 application for VA Compensation and/or Pension 
that his bilateral foot problems had begun in 1966 while he 
was in service, there is no objective confirmation of this 
allegation, such as in the way of relevant subjective 
complaints or objective clinical findings such as a pertinent 
diagnosis, certainly not before expiration of the one-year 
period in question following the last possible date that he 
could have been exposed to Agent Orange in Vietnam (i.e., by 
March 8, 1968).  That is to say, there is no probative 
evidence indicating at least a mild degree of lost or 
impaired function as contemplated by the criteria for a 10 
percent rating within this specified time period.  In fact, 
he presents as evidence for his claim a March 2005 letter 
from his private physician, Dr. W., stating that when he 
began treating the Veteran in October 2004, the Veteran 
reported a history of bilateral lower extremity neuropathy 
symptoms "over the last 20 or so years."  So even accepting 
this history as true means his symptoms date back to 1984 or 
thereabouts, well after the required one year terminal point 
from his last exposure to Agent Orange in Vietnam.  So again, 
even though it is presumed that he was exposed to Agent 
Orange while in service, and in particular while in Vietnam, 
the record does not establish that he developed acute or 
subacute peripheral neuropathy in his feet as a consequence 
within the required 1 year of his leaving Vietnam.  Hence, he 
is not entitled to presumptive service connection on the 
basis of Agent Orange exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a), 3.309(e).

But as already explained, even though the Veteran is not 
entitled to presumptive service connection, his entitlement 
may nonetheless be granted on a direct incurrence basis, 
provided there is probative medical nexus evidence otherwise 
linking his peripheral neuropathy to the Agent Orange 
exposure coincident with his military service.  See again 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) and 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  See also 
38 U.S.C.A. § 1113(b) (West 2002) (nothing in presumptive 
service connection statutes prevents granting of service 
connection for disease shown to have been incurred in or 
aggravated by service).

Concerning this, as mentioned, the Veteran has submitted a 
March 2005 letter from his private physician, Dr. W., 
providing that he had been treating the Veteran since 2004 
and had reviewed the Veteran's treatment records dating from 
1984 to the then present.  Dr. W. indicated the Veteran had 
related to him a history of service in Vietnam and exposure 
to Agent Orange, and that since his return from Vietnam he 
had experienced swelling in his feet along with foot pain and 
numbness in his lower extremities - including his feet.  Dr. 
W. indicated the Veteran had neuropathy of an unknown cause.  
He added, however, there was a possibility that Agent Orange 
could be the cause of the Veteran's peripheral neuropathy.

In remanding this case in August 2007, the Board found Dr. 
W.'s March 2005 letter, phrased in terms suggesting only a 
"possible" relationship between the peripheral neuropathy in 
the Veteran's feet and his exposure to Agent Orange 
in Vietnam, to be insufficient to grant service connection.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion suggesting a condition 
"may be" related to service is too speculative when phrased 
in such equivocal language because this is tantamount to 
saying the condition just as well ""may not be" related to 
service).  See, too, Perman v. Brown, 5 Vet. App. 227, 241 
(1993) and Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology); but see as well 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (a doctor's 
opinion phrased in terms of "may or may not" be related to 
service is an insufficient basis for an award of service 
connection).

However, the Board noted that Dr. W.'s letter - although 
equivocal in this critical regard, was nonetheless sufficient 
to warrant further development of the claim, particularly as 
the Veteran had specifically told Dr. W. that he had 
experienced swelling, pain and numbness in his lower 
extremities and feet since returning from Vietnam.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  


By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.

As already alluded to, in August 2008, on remand, VA provided 
the Veteran a VA C&P Exam specifically to address the nature 
and etiology of his bilateral foot disorder.  The report of 
that examination indicates the examiner reviewed the 
Veteran's medical history, including his claims file.

The report indicates that a November 2004 EMG and nerve 
conduction study show the Veteran to have bilateral lower 
extremity motor and sensory neuropathy.  The examiner also 
reviewed the March 2005 letter from Dr. W. and took it into 
account in forming the basis of his opinion.  As well, he 
reviewed pictures of the Veteran's feet while he was in 
service, showing edema and swelling.  His current symptoms 
include daily burning in the soles of his feet, for which he 
takes medications commonly used to treat neuropathy.  

Upon physical examination, the examiner observed the Veteran 
is absent sensation to monofilament sampling of the lower 
extremities; has diminished temperature and vibratory 
sensations; and has absent ankle reflexes of the lower 
extremities.  Upon diagnosing the Veteran with moderate 
bilateral lower extremity peripheral neuropathy, the examiner 
opined positively as to a relationship between this current 
disorder and the Veteran's presumed exposure to Agent Orange 
in Vietnam.  In discussing the medical rationale for this 
favorable opinion, the C&P examiner pointed out that medical 
literature substantiates the conclusion that there is a 
cause-and-effect relationship between herbicide exposure and 
neuropathy.  And as specifically concerns the Veteran, the VA 
C&P examiner pointed out the Veteran has no other factors 
that would predispose him for neuropathy.  Hence, concluded 
the VA C&P examiner, it is at least as likely as not, based 
upon the Veteran's medical history and physical findings, 
that his bilateral lower extremity peripheral neuropathy is 
secondary to Agent Orange exposure in Vietnam.

The report of that August 2008 VA C&P exam is thorough, well-
reasoned, and based on an independent review of the relevant 
evidence, including the Veteran's claims file, and an 
objective clinical evaluation.  Hence, the findings noted in 
the report of that evaluation have the proper foundation and, 
therefore, are entitled to a lot of probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).  Therefore, the Board finds that the 
competent medical evidence of record indicates the Veteran's 
bilateral foot disorder, namely his bilateral lower extremity 
peripheral neuropathy, is at least as likely as not directly 
attributable to his military service - particularly to his 
presumed in-service exposure to Agent Orange in Vietnam.  So 
he is entitled to service connection for a bilateral foot 
disorder, especially resolving all reasonable doubt 
concerning this in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a bilateral foot disorder (peripheral 
neuropathy) is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


